DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” and “irradiation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification clarifies that the applicant never explicitly defined the processing unit and only depicts it as featureless box (4); however, since the unit performs image processing and is connected to a “computer display 4a” there is adequate context/implicit/inherent disclosure to clarify to the reader that the processing unit is a computer (i.e. a computer would necessarily be required to perform such claimed functions).
A review of the specification clarifies that the applicant never explicitly defined the term “irradiation unit”, but did give examples of the structure including that it can be a micro-mirror or prism or any other optical arrangement as per [0095] and/or see [0050] which in a different embodiment utilizes a source (i.e. LED) as the irradiation unit. Lastly the examiner also notes that the irradiation unit is depicted as (6) in the figures and that 6 is stated in other sections such as [0123] to be a lens or other beam shaping element. As such the examiner will interpret the irradiation unit as any optics that generate or direct the irradiation light, and equivalents thereof, in accordance with the applicant’s broad  usage of the term in their specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” or an analog thereof such as “unit” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “imaging unit” and “detection unit” and the “carrier unit” of claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sensitive to ultrasound” in claim 1 is a relative term which renders the claim indefinite. The term “sensitive to ultrasound” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it is unclear how “sensitive” the structure needs to be in order to qualify as being “sensitive to ultrasound” and also it is unclear to the reader what standards should be applied (i.e. even if the applicant is well aware of exactly how sensitive they require the surface to be, neither the specification nor the claims appraises the reader of the amount of sensitivity required such that two different readers attempting to learn from the specification very well might end up with two different ideas as to what is “sensitive” in this context). For compact prosecution purposes the examiner will treat the “sensitive surface” as being merely the transmitting/receiving surface and will presume that any surface which is used to generate an image qualifies as being “sensitive to ultrasound”.
Regarding claims 6-7 both claims iterate chained “at least one of … or” pairs which renders the scope of the claims unclear and indefinite. Moreover the examiner also notes that multiple of the given options in both claim are non-sense or non-functional. A clear example of this is claim 7 where the claims cover (likely unintentionally) embodiments where the driving unit comprises the second thread and the transmitting unit us used to apply the torque. While the reader is one of ordinary skill in the art and would likely not choose such an embodiment if given the claim, it is still confusing to draft the claim in a manner that covers obviously non-functional embodiments. Clarification and redrafting, seemingly to remove “at least one of” and replace the corresponding “or” with ---and--- is required.
Regarding claim 15, the claim uses an “and/or” statement to describe two separate transmission lines which renders unclear the scope of the claim in the same manner indicated in claims 6-7 above. For example, one could couple electrical signals from the distal end to the irradiation unit which makes no sense but is clearly one of the alternatives covered by the claims. For examination purposes the claims will be examined below as best understood.
Claims 3-15 are each similarly affected by the foregoing issues, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110275890 A1 by Wang et al. (hereafter Wang, previously of record).

Regarding claim 1, Wang teaches: 1. A device for endoscopic optoacoustic imaging (see Wang’s Title or Abstract), the device comprising:
an imaging unit configured to be at least partially inserted into an object (see Wang’s Fig. 1 parts 102/108 noting that this is a catheter so as to be fully capable of as much, but for compact prosecution purposes see [0046] which addresses the intended use inside the body), the imaging unit comprising:
an irradiation unit configured to irradiate a region of interest inside the object with electromagnetic radiation (see Wang’s Fig. 1 parts 103/113 and the description thereof given in [0047]), and
a detection unit comprising at least one ultrasound transducer  configured to detect ultrasound waves (see Wang’s Fig. 1 parts 104/105 and the description thereof given in [0049] showing that this configured to detect/capable of detecting US waves) generated in the region of interest in response to irradiating the region of interest with the electromagnetic radiation and to generate according detection signals, the at least one ultrasound transducer exhibiting a field of view being at least partially located in the irradiated region of interest (see Wang’s Fig. 1 and note depicted beam profile for illumination (shaded line) and beam profile of the acoustic wave (dotted line) proceeding to and from the tissue per se and note that the US FOV and irradiation ROI far more than partially overlap (i.e. they are co-axial and utilize the same focus so as to be entirely co-located) and where the resultant detection signals are used for image formation as per [0047]),
a position stabilizing structure forming a housing for at least a part of the imaging unit, the position stabilizing structure comprising an outer face and an interior and being configured to stabilize and/or fix the imaging unit in a position and/or orientation in the object by bringing the outer face of the position stabilizing structure into contact with the object (see Wang’s Fig. 1 noting pat 107 which is fully capable of as much both as best understood and even in the same manner as described in the applicant’s specification; however and as an alternative to compact prosecution the examiner also notes that Wang’s [0054] addresses the necessity of stable contact for imaging and iterates that “To provide stable contact conditions between the endoscope and target tissues, the balloon contact or water immersion methods may be employed.” Such that Wang’s balloon (not depicted) may additionally or alternatively be considered as the position stabilizing structure, and regarding the new limitation the examiner notes that this is inherent as drafted given the breadth of the structure added by the amendment (i.e. anything that provides an exterior surface is also considerable as a housing for the structures that reside therein) and also notes that the imaging unit is at least in part within the position stabilizing structure 107 (e.g. the optical fiber in all configurates, the distal components as a whole when not fully extended even if the outer tube ends where depicted but where the outer tube also appears to cover all components as per [0047] which iterates that the tube prevents contact with external elements) but also when regarding the other options of position stabilizing structures, specifically the balloon, the examiner notes that not only would the same statements apply (i.e. at least some portion of the optics, possibly the optical fiber given that it extends all the way to the proximal end, will be contained therewithin). Additionally and for compact prosecution, at least because the location/extend of the balloon of Wang is not depicted, the examiner also notes that further references were previously made of record, see the conclusion section of the Non-Final Rejection mailed 03/31/2022, which show how the balloon could be used in a manner that accommodates at least a part of the imaging unit), and
a processing unit configured to generate an optoacoustic image of the region of interest based on the detection signals (see Wang’s Fig. 1 part 109 and/or Fig. 2 parts 205/207 which are a processing unit, then see also [0047] or [0051] which describes the image formation); and
a carrier unit disposed in the interior of the position stabilizing structure, wherein the irradiation unit and the detection unit are mounted on the carrier unit such that electromagnetic radiation emanating from the irradiation unit is directed towards the field of view of the at least one ultrasound transducer (see Wang’s Fig. 1 part 102 which is a rigid tube internal to 107 which contains/carries the irradiation unit and detector parts as depicted and where the focus was already addressed above in regards to claim 1 but is shown by the shaded and dotted lines), the at least one ultrasound transducer exhibiting a sensitive surface being sensitive to ultrasound waves (as best understood, that the transducer is “sensitive” to US waves is inherent and also addressed above given the imaging capability of the transducer. Likewise having a surface is inherent and depicted in Wang’s Fig. 1 on the top of parts 104/105), wherein the at least one ultrasound transducer is mounted and/or arranged on the carrier unit such that the sensitive surface of the ultrasound transducer faces towards the region of interest inside the subject (see Wang’s Fig. 1 noting the transducer 104/105 has its FOV/focus depicted by the dotted lines; i.e. being perpendicular to the longitudinal axis which is also the rotational axis).

Regarding claim 3, Wang further teaches: 3. The device according to claim 2, wherein the carrier unit is configured to be rotated and/or translated with respect to the position stabilizing structure around and/or along a rotational-translational axis such that the region of interest is scanned by the field of view of the at least one ultrasound transducer upon on a rotation and/or translation of the carrier unit with respect to the position stabilizing structure (see Wang’s Fig. 3 part 112 which as best understood teaches the claimed limitations at least in light of its functions as described in [0048]; however and for compact prosecution purposes the examiner notes that Wang also teaches rotary units, drive shafts, etc. See e.g. [0051] noting that this describes that while Fig. had a rotating focus it did not depict the rotor and note that Fig, 3 is one such option and includes diving motor part 301 and shaft and bearings 309; however and in the alternative the examiner also notes that many different options, as indicating in [0051] are provided by Wang such as can be readily seen in any of Figs. 6 and 8 which show magnetically coupled rotational elements, or Figs. 7 and 9 which show alternative direct rotary couplings, or Fig. 10 which includes the same rotary element but a different linear drive element, and some of these actuators cover both rotation and translation together, e.g. the screw actuator of Claim 5, etc. etc.). 

Regarding claim 4, Wang further teaches: 4. The device according to claim 3, wherein the field of view of the at least one ultrasound transducer runs substantially perpendicularly to the rotational-translational axis, in particular the longitudinal axis of the position stabilizing structure (see Wang’s Fig. 1 noting the transducer 104/105 has its FOV/focus depicted by the dotted lines; i.e. being perpendicular to the longitudinal axis which is also the rotational axis). 

Regarding claim 5, Wang further teaches: 5. The device according to claim 3, the at least one ultrasound transducer comprising an aperture and/or a window section being at least partially transparent to electromagnetic radiation, wherein the irradiation unit or at least a part thereof is mounted and/or arranged on the carrier unit such that the electromagnetic radiation emanating from the irradiation unit at least partially passes through the aperture or window of the ultrasound transducer to irradiate the region of interest inside the object (see Wang’s Fig. 1 as depicted noting that 103 and the light emanating therefrom as depicted by the shaded line proceeds through a hole/aperture in the center of 104/105). 

Regarding claim 6, Wang further teaches: 6. The device according to claim 3 comprising at least one of: a first transmitting unit configured to transmit a torque or force to the carrier unit such that the carrier unit is at least one of rotated around and translated along the rotational-translational axis with respect to the position stabilizing structure, or a driving unit configured to rotate the carrier unit at least one of around or to translate the carrier unit along the rotational-translational axis with respect to the position stabilizing structure (as best understood this only requires that there is some structure to transmit the force. As such this is inherent in showing that either a rotation or translation occurs and thus can be taught summarily by noting the rotation arrow in Wang’s Fig. 1. For compact prosecution purposes the examiner also notes that Fig. 1 part 112 is a linear actuator and [0047] describes the use thereof to translate the carrier relative to the stabilizing structure (i.e. move the inner tube relative to the outer tube). To further compact prosecution the examiner also notes that, as iterated above in regards to claim 3, many different translation and rotation means are taught by Wang).

Regarding claim 14, Wang further teaches: 14. The device according to claim 1, comprising an amplification unit disposed in the interior of the position stabilizing structure and configured to amplify the detection signals generated by the at least one ultrasound transducer (see Wang’s [0050] noting that “a preamplifier circuit is embedded into the catheter tube near the ultrasonic transducer”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang.

Regarding claim 7, Wang further teaches: 7. The device according claim 6, wherein the position stabilizing structure comprises a first thread and at least one of the first transmitting unit or the driving unit comprises a second thread which is complementary to the first thread and mechanically coupled with the carrier unit, wherein the first thread and the second thread are in thread engagement, so that at least one of by applying a torque to the first transmitting unit or by activating the driving unit the second thread is rotated, whereby the carrier unit is rotated and translated simultaneously with respect to the position stabilizing structure, whereby the field of view of the at least one ultrasound transducer moves through the region of interest along a helical pathway (see Wang’s claim 5 and note that a screw actuator (not depicted, but the meaning of the term is clear to those of ordinary skill in the art who would understand that this includes a male threaded shaft interfacing with a female threaded coupling/collar such that when the shaft is driven the rotational movement of the shaft is transformed into a helical motion by the threads) for simultaneously performing both rotational and translational is taught).
	Additionally or alternatively at least because the foregoing relies up the meaning of Wang’s terminology the examiner notes that it may compact prosecution to provide the following backup rejection. Specially, the examiner notes that Wang depicts using an actuator to translate the carrier (see Wang’s Fig. 1 part 112) and further iterates that he possesses an actuator that can perform both rotation and translation (see Wang’s Claim 5); however, Wang never structurally describes this actuator and therefore fails to explicitly teach the structures involved in these motions and thus fails to explicitly teach the claimed limitations. However, the examiner notes that when presented with an ambiguity in a reference one of ordinary skill in the art would be readily appraised that they can turn to embodiments that are old and well known to fill in any missing details. As such the examiner iterates that threaded actuators for simultaneous translation and rotation are old and well known in the art. See MPEP 2144.03 as this constitutes official notice.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify Wang’s screw actuator of undescribed construction and attachment with one of the threaded actuators which are old and well known in the art either because of the legal precedent provided by MPEP 2144.03 and/in order to advantageously fill in an omission in the details of Wang’s teachings.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding claim 13, Wang teaches the basic invention as given above in regards to claim 1 and Wang further teaches that the imaging unit can comprise an additional optical sensor (see Wang’s [0054] noting that the probe can include a CCD camera for visual imaging); however, Wang does not iterate how the CCD is positioned nor does Wang depict the positioning and therefore Wang fails to explicitly teach: “13. The device according to claim 1, the imaging unit comprising an optical sensor disposed in the interior of the position stabilizing structure and configured to acquire an image, preferably an optical image, of a region inside the object, wherein the carrier unit comprises a first face and a second face, wherein the detection unit is mounted on the first face of the carrier unit and the optical sensor is mounted on the second face of the carrier unit.”
However the examiner notes that since Wang already teaches the structures and functions in question, merely rearranging the position of the same imaging and detection element already taught by Wang would arrive at the claimed invention. See MPEP 2144.04(VI), specifically subsection (C) thereof.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify the invention of Wang by rearranging the imaging and detection elements, at least in light of the legal precedent provided by MPEP 2144.04(VI).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 3 above, and further in view of US 20130310643 A1 by Gora et al. (hereafter Gora, previously of record).

Regarding claims 8-12 Wang teaches the basic invention as given above in regards to claims 1 and 3, including teaching a carrier containing the imaging and detection units that can be translated or rotated (see Wang’s Fig. 1 and note that 112 is external to carrier 102 and acts thereon and note that the other embodiments referred to in the rejection of claim 3 also have external structures for translating and/or rotating the carrier or its elements such as in Figs. 6-8 where at least portions of the carrier are also rotated by an external structure, where 102 contains 103 and 104/105)  and Wang also teaches that the imaging and detection can be accomplished across a flexible membrane (see Wang’s Fig. 1 noting translucent membrane 116 as addressed above) but Wang uses a different type of position stabilizing structure and thus holds a different relationship to the carrier then the applicants have claimed and as such Wang fails to teach the subject matter of claims 8-12.
However, Gora, in the same or eminently related field of endoscopy (see Gora’s [0004]) teaches the following:
comprising a driving unit (see Gora’s Fig. 3 part 320) disposed in the interior of the position stabilizing structure (see Gora’s Figs. 2-3 noting that the position stabilizing structure is a capsule defined by proximal cap 220, distal cap, 230, and thin window 225) and configured to rotate [imaging components such as Wang’s carrier] around and/or to translate the carrier unit along the rotational-translational axis with respect to the position stabilizing structure (see Gora’s Fig. 3 which includes a driving unit 320 situated within the capsule that defines the position stabilizing structure and which at least rotates but, as per [0067] can also be used to translate the imaging components).
the position stabilizing structure further comprising a proximal end structure and a distal end structure, wherein the proximal end structure and the distal end structure are arranged along the longitudinal axis of the position stabilizing structure, and the driving unit is disposed in the interior of the position stabilizing structure (regarding these, note as can be seen in Gora’s Fig. 3 caps 220 and 230 are thick and therefore presumably rigid but in any instance would appear to read on the claimed rigidity (e.g. if the invention is functional – something presumed gratis – then the elements in question are rigid enough to function in the environment they are intended for used in) so as to teach the limitation as best understood and where these caps are located at the proximal/distal ends of the capsule along the axis thereof; then note that while Fig. 3 depicts the driving unit on the distal cap that this merely exemplary and instead a hollow cored motor (i.e. one that allows the optical fiber to pass) that is instead mounted on the proximal end as per [0066]; lastly and to further compact prosecution the examiner notes that Gora also addresses the rigidity of her elements and iterates that they can be made as hard or soft as is needed, see [0061] so as to alternatively teach the limitation directly – though it is still unclear how rigid the structures in question are required to be). 
wherein the position stabilizing structure comprises a membrane which is transparent for the electromagnetic radiation and/or the ultrasound waves (regarding first the direct teachings of Gora, window 225 is transparent to electromagnetic radiation (e.g. light) as described in [0062] and it is also relatively thin compared to the caps as depicted and Gora even states that it is preferable for the window to be thin (e.g. a membrane) as per [0062] which iterates that the window’s “thickness can be design to decrease its influence on the imaging properties” (i.e. be thin so as to not attenuate the light). As a second, separate, and alternative way to interpret this combination, the examiner notes that Wang already taught a flexible membrane that functions as a window for both US and optical radiation. As such and given that the combination is made by one of ordinary skill in the art and not merely by plopping the carrier directly into Gora’s capsule it would be readily apparent to one of ordinary skill in the art that Wang’s invention utilizes both optical radiation and ultrasound and thus that when making the modification Gora’s window must also be modified to be transparent to ultrasound even if the claims, as currently drafted, only require transparency to one of the two. As such one could incorporate the teachings of the position stabilizing structure of Gora but utilize the same manner of translucent membrane already taught by Wang to serve the same purpose of optical transparency).
the membrane being spanned between a proximal end structure and a distal end structure of the position stabilizing structure to form a hollow cylinder which is closed, at a base region, by the proximal end structure and, at a top region, by the distal end structure (see the construction depicted in Gora’s Fig. 3 which exactly depicts that which is claimed). 
the membrane being configured to adapt its shape and/or size to the interior of the object, such that an outer face of the membrane assumes a size and/or shape which at least partially meshes with the shape and/or size of a surrounding structure in the interior of the object, whereby the position stabilizing structure is fixed and/or locked inside the object at least partially due to form fit (noting that the claim does not actually iterate that the membrane is a balloon or, noting the membrane is flexible, does not iterate the related structures such as a pump and fluid that would act on the membrane to cause it to expand like a balloon, etc. and noting rather that the claims merely iterate the functional language that the size and shape must allow for adaptation and engagement; to that end, the examiner notes that Gora explicitly contemplates multiple sizes of capsule to engage the vessel wall and also iterates that the invention can be soft/flexible (i.e. adaptive in shape and/or fully capable of adapting in shape) in the same section of [0061] so as to fully teach the claimed limitations. Given that the examiner is not blind to the contents of the specification, though the limitations thereof cannot be read into the claims, the examiner has placed an additional reference into the conclusion section, see the conclusion section of the Non-Final Rejection mailed 03/31/2022, which teaches fitting a capsule endoscope with a balloon specifically for the purpose of inflating to engage the vessel wall and lock the capsule in place during imaging. However, until and unless the structures for performing the locking are actually recited Gora alone will still provide such teachings as can be used to obviate the claim language).
Gora goes on to teach that the capsule design is advantageous because it allows the imaging procedure can be repeated to investigate interesting regions in a more accurate manner and that it can be also used for keeping the capsule in a certain position for marking of treatment of the diseased tissue (see Gora’s [0071]) and can provide advantageous possibilities for medical screening and diagnosis (see Gora’s [0087]).
Therefore it would have been obvious to one of ordinary skill in the art to improve the invention of Wang with the use of the position stabilizing structure (i.e capsule) and its internal motor taught by Gora, such as by mounting the entire carrier or the imaging portions of Wang’s carrier to the motor in the place where Gora mounts the imaging elements of their invention, because utilizing such a capsule advantageously allows for the modified invention to repeatedly investigate interesting regions in a more accurate manner and allows for keeping the capsule in a certain position for marking of treatment of the diseased tissue and allows for advantageous possibilities for medical screening and diagnosis as iterated in Gora (e.g. see Gora’s [0071] and [0087]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of US 20150272445 A1 by Rozental et al. (hereafter Rozental, previously of record).

Regarding claim 15, Wang teaches the basic invention as given above in regards to claim 1, and Wang even teaches an optical coupling (see Wang’s 110); however, Wang never specifically states that this is a rotation junction which can accommodate both electromagnetic radiation(light) or electrical signals; therefore Wang alone fails to fully teach: “15. The device according to claim 1, comprising at least one transmitting unit comprising a proximal end and a distal end and configured to guide electromagnetic radiation and/or electrical signals from the proximal end to the distal end and/or from the distal end to the proximal end (see Rozental’s Fig. 1 noting wires 32 and/or optical fiber 18 (with core 20 thereof shown in the Fig)), wherein the imaging unit further comprises at least one rotational junction configured to optically and/or electrically couple the distal end of the transmitting unit to the irradiation unit and/or to the detection unit (see Rozental’s Fig. 1 part 40 which is a rotary junction and then note that as per [0034] this can be both an electrical and optical rotary junction for the wires and fiber).
However Rozental in the same or eminently related field of internal optoacoustic imaging (see Rozental’s [0020]-[0021] noting that the hybrid catheter is structured to enable optoacoustic imaging) teaches this sort of junction (see Rozental’s Fig. 1 noting wires 32 and/or optical fiber 18 (with core 20 thereof shown in the Fig); then see Rozental’s Fig. 1 part 40 which is a rotary junction and then note that as per [0034] this can be both an electrical and optical rotary junction for the wires and fiber).
Therefore it would have been obvious to one of ordinary skill in the art to improve the invention of Wang with the use of the junction taught by Rozental in order to advantageously have a more durable and robust junction (see Rozental’s [0040] noting that by joining the optics and electrical connectors in this way one reaps advantages over traditional electrical connectors which are more fragile and probe to cracking).

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/29/2022, with respect to the objections and 112(b) rejections not addressed below have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 06/29/2022 with respect to the 112(b) rejections of claims 6-7 and 15 and with respect to the prior art rejections under 102/103 have been fully considered but they are not persuasive with each argument being responded to in the order presented by the applicant as follows:

Regarding the “Third” argument on page 10 the applicant opines that “sensitive to ultrasound” is definite and that it “qualitatively define[s]” a function and/or purpose of a component of the transducer. By way of response the examiner notes that a qualitative measure not linked to an objective standard is a clear example of relative terminology so the applicant’s argument renders clear to the examiner that they were correct in assessing that this is a relative term. Likewise a statement of “purpose of a component” is also an inherently unconvincing argument as that sort of limitation belongs in the preamble and has no examinable meaning. In this instance the examiner believes that they have given a clear and fair examination to the claim (i.e. examining the sensitive surface as the transmitting/receiving surface) but the terminology is still indefinite despite the applicant’s argument as thus remains rejectable and should be redrafted.
Regarding the arguments “Fourth” and Eighth” on pages 10-11 the examiner notes that the applicant argues that the amendment resolves the issues. In this instance the examiner is not convinced for any of the effected claims. Specifically, the scope of claims 6-7 has not changed (i.e. and/or was merely replaced by ‘at least one of X or Y’ which still presents identically the same scope with identically the same issue despite the change in wording. Likewise while the applicant resolved one issue pointed out by the examiner for claim 15, the applicant’s amendment does not address the second issue, now repeated with an example akin to that provided for claim 7, which was previously raised by the examiner. Therefore the arguments are not convincing to remove the 112(b) rejections of claims 6-7 and 15.
On pages 11-12 the applicant opines that the rejection featuring Wang is incorrect because the “sensitive surface” faces a scanning mirror and not the tissue directly. This is unconvincing to the examiner for many reasons. First and foremost, the examiner notes that the claim limitation does not require that the sensitive surface be aligned with the longitudinal axis or be in any particular orientation at all (emphasis) such that the claim is spurious because it argues something that is fundamentally not present in the claim. Second, the examiner would rebut this by way of an analogy. Specifically, , if one was to put a stack of papers on their desk and then put a coffee cup on that stack of papers; it would be clear to everyone that the coffee cup was on the desk. Just so, the examiner notes that it is equally clear that the transducer faces the tissue with the paper (i.e. the scanning mirror) therebetween. Third and just to fully compact prosecution, the examiner notes that merely replacing forward view and a scanning mirror with a side view arrangement would be old and well known in the art (i.e. see MPEP 2144.03) at also a prima facie obvious variant (i.e. see MPEP 2144.04(VI)(C)) such that while the examiner can appreciate that the applicant has identified a difference between their specified invention and the claim rejection and has provided a citation to why they believe this to be advantageous, the examiner also wishes to clarify that this does not appear to be something that would lead to patentability if and when the applicant actually amended the claims to contain the limitation in question.
Regarding claim 15 and claim 1 in the alternative, the examiner is not fully convinced by this argument. For example where on page 13 the applicant opines that Rozental does not teach the orientation. However and for compact prosecution purposes the examiner has removed the rejection of claim 1 and has issued the rejection of claim 15 citing Rozental for the same reasons. As the applicant’s arguments deal with the subject matter of claim 1 and not claim 15 itself they are not convincing for the reasons iterated above in regards to the rejection of claim 1 over Wang.
The applicant concludes with an argument for patentability by virtue of dependency; however and for the foregoing reasons the examiner does not agree that the independent claims are patentable and therefore does not agree that the claims are patentable by virtue of dependency at this juncture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793